Name: 89/409/EEC: Commission Decision of 30 June 1989 authorizing the Italian Republic to apply intra- Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  distributive trades;  chemistry;  competition
 Date Published: 1989-07-05

 Avis juridique important|31989D040989/409/EEC: Commission Decision of 30 June 1989 authorizing the Italian Republic to apply intra- Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (only the Italian text is authentic) Official Journal L 190 , 05/07/1989 P. 0026 - 0027*****COMMISSION DECISION of 30 June 1989 authorizing the Italian Republic to apply intra-Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) (89/409/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 (1) thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987, on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1, 2 and 5 thereof, Whereas on 5 June 1989, the Italian Government applied for authorization to apply intra-Community surveillance to imports of bananas falling within CN code 0803 00 10 originating in certain third countries other than the African, Caribbean and Pacific (ACP) States (2) and put into free circulation in the other Member States; Whereas by its decision of 30 June 1989, the Commission authorized the Italian Republic, pursuant to Article 115 of the Treaty, to apply until 30 June 1990 certain protective measures in respect of bananas originating in the third countries listed below; whereas under this decision applications to import such bananas put into free circulation in the other Member States are subject to the lodging of a security; Whereas the Italian Government has stated that the circumstances which led the Commission to adopt intra-Community surveillance measures in the past still prevail, namely the need to ensure the effectiveness of the commercial policy measures which Italy applies in respect of direct imports of fresh bananas originating in certain third countries other than the ACP States in order to attain the objective laid down in Protocol 4 to the LomÃ © Convention; Whereas, without prejudice to a later examination of the situation, it is therefore necessary to authorize the Italian Republic to apply intra-Community surveillance until 30 June 1990 to imports of the products in question; whereas acceptance of import applications submitted under the surveillance system must be made subject to the conditions laid down in Article 1 of the Commission Decision of 30 June 1989 referred to above, authorizing Italy to apply protective measures to bananas originating in the third countries in question, HAS ADOPTED THIS DECISION: Article 1 1. The Italian Republic is hereby authorized to apply intra-Community surveillance until 30 June 1990 to imports of bananas falling within CN code 0803 00 10 originating in the third countries listed in the Annex and put into free circulation in the other Member States, in accordance with Decision 87/433/EEC. 2. The acceptance of import applications shall be subject to the conditions laid down in Article 1 of the Commission Decision of 30 June 1989, authorizing Italy to apply protective measures to bananas originating in the third countries listed in paragraph 1. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 30 June 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) Bolivia, Canada, Colombia, Costa Rica, Cuba, the Dominican Republic, Ecuador, El Salvador, Guatemala, HaÃ ¯ti, Honduras, Mexico, Nicaragua, Panama, the Philippines, Venezuela, the United States of America. ANNEX Third countries of origin referred to in Article 1 of this Decision 1.2 // Bolivia Canada Colombia Costa Rica Cuba Dominican Republic Ecuador El Salvador Guatemala // Haiti Honduras Mexico Nicaragua Panama Philippines United States of America Venezuela